DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
Response to Amendment
The amendment filed September 30, 2021 has been entered. Claims 1-3, 5-15, 17, 20-23 are pending in the application. Applicant's amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed July 28, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 6, 9, 11-15, 17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lowke (US 2011/0015578) in view of Knopf (US 4733787).
Regarding claim 1, Lowke teaches a syringe tip cap (60, Fig 2) for retaining a resilient closure (40, Fig 1) at a distal end of a syringe tip on which a collar (20, Fig 1) for coupling with a syringe needle is mounted (Para 0020), comprising: a rigid outer cap having a distal cap member (81, Fig 2) and a proximal sleeve member (61, Fig 2), wherein an annular first breaking line (97, Fig 2) is formed between the distal cap member and the proximal sleeve member, said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 2); and tamper indicator means (98, Fig 5) comprising frangible portions which are broken when the annular first breaking line is broken (Para 0049); wherein the distal cap member is cup-shaped for accommodating and covering a distal end of the resilient closure (See Fig 5), and configured for pressing the resilient closure toward the syringe tip (Para 0007); the distal cap member and the proximal sleeve member are offset to each other in the axial direction (as best seen in Figs 2 and 5, the distal cap member 81 is distal to and does not overlap with the proximal sleeve member 61); and the proximal sleeve member comprises a distal end (96, Fig 6) and a proximal end (78, Fig 6) configured to be coupled with the collar, for coupling the syringe tip cap with the distal end of the syringe tip (Para 0047, lines 13-19). 

Knopf teaches a cap (cap of Fig. 6) for retaining a resilient closure comprising: a rigid outer cap having a distal cap member (4, Fig 6) and a proximal sleeve member (2, Fig 6), wherein an annular first breaking line (line comprising frangible portions 5, Fig 6) is formed between the distal cap member and the proximal sleeve member; and tamper indicator means (5, Fig 6) comprising first frangible portions which are broken when the annular first breaking line is broken (Col 2, lines 47-50); wherein the proximal sleeve member comprises a second breaking line (8’, Fig 6) extending between the distal end and the proximal end of the proximal sleeve member (Col 2, lines 54-58); the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip (6, Fig 6), which extends along the axial direction (there is a portion of 6 that is parallel with the sleeve 2 and thus extends in an axial direction, Fig 6) and bridges and disrupts the annular first breaking line (See Fig 6); wherein the first frangible portions of the tamper indicator means are weaker than the coupling strip, so that the distal cap member and the proximal sleeve member of the rigid outer cap can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe tip cap as disclosed by Lowke to include the coupling strip bridging the distal cap member and proximal sleeve member and the breaking lines (7’ and 8’) as taught by Knopf in order to have a tamper evident cap that can be completely removed and out of the way of the syringe tip (Col 3, lines 51-60).
Regarding claim 2, the modified invention of Lowke and Knopf discloses the second breaking line (8’, Fig 6 - Knopf) is followed by a first slot (Since the coupling strip extends from the distal end member to proximal sleeve member, the modified cap would comprise slots extending from the distal end member to proximal sleeve member to allow it to pivot similar to that seen in annotated Fig 6 below), which is formed in the distal cap member (81, Fig 2 –Lowke as modified by Knopf to include a coupling strip) and forms a first edge of the axial coupling strip (6, Fig 6 - Knopf).

    PNG
    media_image1.png
    288
    309
    media_image1.png
    Greyscale

Regarding claim 3, the modified invention of Lowke and Knopf discloses the axial coupling strip (6, Fig 6 - Knopf) is further delimited by a second slot (Since the coupling strip extends from the distal end member to proximal sleeve member, the modified cap would comprise slots extending from the distal end member to proximal sleeve member to allow it to pivot similar to that seen in annotated Fig 6 above) which is formed in the distal cap member (81, Fig 2 –Lowke as modified by Knopf to include a coupling strip) and extends in parallel with the first slot (See annotated Fig 6 above), so that the axial coupling strip is rectangular and extends in an axial direction of the syringe tip cap (As seen in Fig. 6 of Knopf, the coupling strip 6 is rectangular and at least partially extends in an axial direction).
Regarding claim 5, the modified invention of Lowke and Knopf discloses a third breaking line (7’, Fig 6 - Knopf) comprising a plurality of third frangible portions (Col 2, lines 55-58 -Knopf), wherein said plurality of second frangible portions and said plurality of third frangible portions are each broken when the second breaking line (8’, Fig 6 –Knopf) and the third breaking line are broken (Col 3, lines 38-51 -Knopf).
Regarding claim 6, the modified invention of Lowke and Knopf discloses the second breaking line (8’, Fig 6 - Knopf) and the third breaking line (7’, Fig 6 - Knopf) extend in parallel with each other (See Fig 6 -Knopf).

Regarding claim 11, the modified invention of Lowke and Knopf discloses a plurality of locking protrusions (71, Fig 10; as seen in Fig 11, the locking protrusions are separated by two ridges 75 -Lowke) is formed on an inner side wall of the proximal end of the proximal sleeve member (61, Fig 6 -Lowke), which are configured for gripping behind an edge of the collar (20, Fig 1 -Lowke) (See Fig 6 -Lowke), for coupling the syringe tip cap with the distal end of the syringe tip (Para 0037 and Para 0047 -Lowke).
Regarding claim 12, the modified invention of Lowke and Knopf discloses the locking protrusions (71, Fig 10 –Lowke) are formed at equiangular intervals along the inner side wall of the proximal end of the proximal sleeve member (61, Fig 6 –Lowke) (See Figs 10 and 11 -Lowke), said locking protrusions having slanted insertion surfaces (72, Fig 6 -Lowke) so that the syringe tip cap can be pushed onto the syringe tip (Para 0037 –Lowke).
Regarding claim 13, the modified invention of Lowke and Knopf disclose a diameter of a circle along which the plurality of locking protrusions (71, Fig 10 –Lowke) is disposed is smaller than a maximum outer diameter of the distal end of the resilient closure (40, Fig 5 -Lowke) to be accommodated in the cup-shaped distal cap member (81, Fig 2 -Lowke) so that the resilient closure is retained in an axial direction inside the cup-shaped distal cap member by the plurality of locking protrusions (See annotated Fig 5 below –Lowke; as shown by the dotted line, the max diameter of the resilient closer is slightly larger than the diameter between the locking protrusions).

    PNG
    media_image2.png
    821
    511
    media_image2.png
    Greyscale

Regarding claim 14, the modified invention of Lowke and Knopf discloses a plurality of ridges (75, Fig 11 –Lowke) are formed on an inner surface of the proximal sleeve member (61, Fig 9 -Lowke), wherein the ridges are disposed at a distance to the locking protrusions (71, Fig 10 –Lowke) (As seen in 
Regarding claim 15, the modified invention of Lowke and Knopf discloses a resilient closure (40, Fig 1 –Lowke), which is accommodated and axially retained in the cup-shaped distal cap member (81, Fig 2 –Lowke) (Para 0047 –Lowke).
Regarding claim 17, Lowke teaches a syringe comprising: a syringe barrel (10, Fig 1) having a substance receiving chamber and a syringe tip (12, Fig 5) projecting from a distal end of the syringe barrel with a fluid passage (13, Fig 5) extending through said syringe tip; a collar (20, Fig 1) concentrically surrounding the syringe tip (Para 0020), for coupling with a syringe needle(Para 0020); a resilient closure (40, Fig 1) having opposed proximal (46, Fig 5) and distal (52, Fig 5) ends, said proximal end defining a tip engaging portion for sealingly engaging the syringe tip to seal a substance contained in the substance receiving chamber of the syringe barrel (Para 0033); and a syringe tip cap (60, Fig 2) mounted at the distal end of a syringe tip, which engages with the collar and retains the resilient closure at the distal end of the syringe tip, for sealing the syringe tip (Para 0020); said syringe tip cap comprising: a rigid outer cap having a distal cap member (81, Fig 2) and a proximal sleeve member (61, Fig 2), wherein an annular first breaking line (97, Fig 2) is formed between the distal cap member and the proximal sleeve member, said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 2); and tamper indicator means (98, Fig 5) comprising frangible portions which are broken when the annular first breaking line is broken(Para 0049); wherein the distal cap member is cup-shaped for accommodating and covering a distal end of the resilient closure (See Fig 5), and configured for pressing the resilient closure toward the syringe tip (Para 0007); the distal cap member and the proximal sleeve member are offset to each other in the axial direction (as best seen in Figs 2 and 5, the distal cap 
Lowke is silent regarding the proximal sleeve member comprises a second breaking line extending between the distal end and the proximal end of the proximal sleeve member; the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip, which extends along the axial direction and bridges and disrupts the annular first breaking line; and the frangible portions of the tamper indicator means are weaker than the coupling strip, so that the distal cap member and the proximal sleeve member of the rigid outer cap can be partially separated by breaking the annular first breaking line and the coupling strip serves as a hinge for pivotally coupling the distal cap member and the proximal sleeve member of the rigid outer cap after the annular first breaking line has been broken; and wherein the second breaking line comprises a plurality of second frangible portions that is broken by pulling the distal cap member in the direction of the second breaking line after breaking the first breaking line, for enabling removal of the syringe tip cap from the distal end of the syringe tip. 
Knopf teaches a cap (cap of Fig. 6) for retaining a resilient closure comprising: a rigid outer cap having a distal cap member (4, Fig 6) and a proximal sleeve member (2, Fig 6), wherein an annular first breaking line (line comprising frangible portions 5, Fig 6) is formed between the distal cap member and the proximal sleeve member; and tamper indicator means (5, Fig 6) comprising first frangible portions which are broken when the annular first breaking line is broken (Col 2, lines 47-50); wherein the proximal sleeve member comprises a second breaking line (8’, Fig 6) extending between the distal end and the proximal end of the proximal sleeve member (Col 2, lines 54-58); the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe tip cap as disclosed by Lowke to include the coupling strip bridging the distal cap member and proximal sleeve member and the breaking lines (7’ and 8’) as taught by Knopf in order to have a tamper evident cap that can be completely removed and out of the way of the syringe tip (Col 3, lines 51-60).
Regarding claim 20, the modified invention of Lowke and Knopf discloses the second breaking line (8’, Fig 6 - Knopf) is followed by a first slot (Since the coupling strip extends from the distal end member to proximal sleeve member, the modified cap would comprise slots extending from the distal end member to proximal sleeve member to allow it to pivot similar to that seen in annotated Fig 6 below), which is formed in the distal cap member (81, Fig 2 –Lowke as modified by Knopf to include a coupling strip) and forms a first edge of the axial coupling strip (6, Fig 6 - Knopf).

    PNG
    media_image1.png
    288
    309
    media_image1.png
    Greyscale

Regarding claim 21, the modified invention of Lowke and Knopf discloses the axial coupling strip (6, Fig 6 - Knopf) is further delimited by a second slot (Since the coupling strip extends from the distal end member to proximal sleeve member, the modified cap would comprise slots extending from the distal end member to proximal sleeve member to allow it to pivot similar to that seen in annotated Fig 6 above) which is formed in the distal cap member (81, Fig 2 –Lowke as modified by Knopf to include a coupling strip) and extends in parallel with6Appl. No. 15/939,135Response dated May 7, 2021Reply to Office Action issued January 15, 2021 the first slot (See Fig 6 –Knopf), so that the axial coupling strip is rectangular and extends in an axial direction of the syringe tip cap (As seen in Fig. 6 of Knopf, the coupling strip 6 is rectangular and at least partially extends in an axial direction).
Regarding claim 22, Lowke teaches a syringe tip cap (60, Fig 2) for retaining a resilient closure (40, Fig 1) at a distal end of a syringe tip on which a collar (20, Fig 1) for coupling with a syringe needle is mounted (Para 0020), comprising: a rigid outer cap having a distal cap member (81, Fig 2) and a proximal sleeve member (61, Fig 2), wherein an annular first breaking line (97, Fig 2) is formed between the distal cap member and the proximal sleeve member (See Fig 2) , said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 2); and tamper indicator means (98, Fig 5) comprising frangible portions which are broken when the annular first breaking line is broken (Para 0049); wherein the distal cap member is cup-shaped for accommodating and covering a distal end 
Lowke is silent regarding the proximal sleeve member comprises a second breaking line extending between the distal end and the proximal end of the proximal sleeve member, said second breaking line comprising a plurality of second frangible portions; the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip, which extends along the axial direction and bridges and disrupts the annular first breaking line and serves as a hinge for pivotally coupling the distal cap member and the proximal sleeve member after the annular first breaking line has been broken; wherein the first frangible portions of the tamper indicator means are weaker than the coupling strip, so that the distal cap member can be partially separated from the proximal sleeve member by breaking the plurality of first frangible portions of the annular first breaking line and the syringe tip cap can be removed from the distal end of the syringe tip by pulling the distal cap member in the direction of the second breaking line to break the plurality of second frangible portions of the second breaking line.
Knopf teaches a cap (cap of Fig. 6) for retaining a resilient closure comprising: a rigid outer cap having a distal cap member (4, Fig 6) and a proximal sleeve member (2, Fig 6), wherein an annular first breaking line (line comprising frangible portions 5, Fig 6) is formed between the distal cap member and the proximal sleeve member; and tamper indicator means (5, Fig 6) comprising first frangible portions which are broken when the annular first breaking line is broken (Col 2, lines 47-50); wherein the proximal sleeve member comprises a second breaking line (8’, Fig 6) extending between the distal end and the proximal end of the proximal sleeve member (Col 2, lines 54-58); the distal cap member and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe tip cap as disclosed by Lowke to include the coupling strip bridging the distal cap member and proximal sleeve member and the breaking lines (7’ and 8’) as taught by Knopf in order to have a tamper evident cap that can be completely removed and out of the way of the syringe tip (Col 3, lines 51-60).
Regarding claim 23, the modified invention of Lowke and Knopf discloses the second breaking line (8’, Fig 6 -Knopf) is followed by a first slot (Since the coupling strip extends from the distal end member to proximal sleeve member, the modified cap would comprise slots extending from the distal end member to proximal sleeve member to allow it to pivot similar to that seen in annotated Fig 6 below), which is formed in the distal cap member (81, Fig 2 –Lowke as modified by Knopf to include a coupling strip) and forms a first edge of the axial coupling strip (6, Fig 6 - Knopf).

    PNG
    media_image1.png
    288
    309
    media_image1.png
    Greyscale

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lowke (US 2011/0015578) in view of Knopf (US 4733787) and further in view of Logel (US 2016/0101914).
Regarding claim 7, the modified invention of Lowke and Knopf is silent regarding the distal cap member comprises a step portion formed at a side wall of the distal cap member opposite to a position where the coupling strip bridges the second breaking line. 
Logel teaches a step portion (See annotated Fig 1 below) formed at a side wall of the distal cap member (10, Fig 1) opposite to a position where the coupling strip (50, Fig 2) bridges the distal cap member and proximal sleeve member (20, Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal cap member disclosed by Lowke and Knopf to include a step portion opposite to a position of the coupling strip as taught by Logel in order to have a grip portion for the user to easily open the distal cap member (Para 0044).

    PNG
    media_image3.png
    734
    522
    media_image3.png
    Greyscale

Regarding claim 8, the modified invention of Lowke, Knopf, and Logel disclose the step portion (See annotated Fig 1 above -Logel) is formed by a vertical side wall extending in the axial direction of the syringe tip cap and a surface (See annotated Fig 1 above -Logel) extending radially inward perpendicular to or slanted relative to the axial direction, so that by pushing the vertical side wall obliquely upward toward a distal end of the syringe tip cap (60, Fig 2b –Lowke as modified by Knopf to include a coupling strip and second/third breaking lines) the distal cap member can be separated from the proximal sleeve .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lowke (US 2011/0015578) in view of Knopf (US 4733787) and further in view of Pakhomov (US 9694948).
Regarding claim 10, the modified invention of Lowke and Knopf is silent regarding a transparent portion is provided in a side wall of the distal cap member so that a contact region between the pressing member and the 2PK-00828-24-3/28/2018resilient closure and/or an upper surface of the resilient closure is visible from outside the syringe tip cap. 
Pakhomov teaches a cap (2 and 3, Fig 1) comprising a distal cap member (2, Fig 1) and a proximal sleeve member (3, Fig 1) and wherein a transparent portion is provided in a side wall of the distal cap member so that a contact region between a pressing member and the 2PK-00828-24-3/28/2018resilient closure (6, Fig 1) and/or an upper surface of the resilient closure is visible from outside the syringe tip cap (Col 2, lines 52-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal cap member disclosed by Lowke and Knopf to be transparent as taught by Pakhomov in order to have a distal cap member that can provide improved visibility of internal structures during different stages of opening of the cap (Col 2, lines 3-5; Col 2, lines 52-53; Col 3, lines 42-44).
Response to Arguments
	Applicant’s arguments regarding Knopf not disclosing a cup-shaped distal cap member has been fully considered but is not persuasive. As discussed above in the rejections of claim 1, 17, and 22, Lowke discloses the distal cap member 81 is cup-shaped for accommodating and covering a distal end of the resilient closure (See Fig 5). Knopf is not the primary reference and is not relied on to teach this 
Applicant’s arguments regarding Knopf is not configured for accommodating and covering a distal end of a resilient closure has been fully considered but is not persuasive. Again, Lowke teaches this limitation as discussed in the rejection claim 1 above. Knopf is not the primary reference and is not relied on to teach this element. Additionally, Knopf could at least be interpreted to read on “the distal cap member accommodating and covering a distal end” of a cap since the primary cap (not labeled) best seen in Fig. 3 is covered and accommodated by the overcap comprising 2 and 4 (Abstract, lines 1-4; Col 2, lines 8-12). Therefore, the distal cap member 4 is at least partially covering and accommodating the primary cap (the limitation does not require it to be completely covered or accommodated by the distal cap member).
Applicant’s arguments regarding the lifting device 4 of Knopf not being offset in an axial direction relative to the outer wall have been fully considered but are not persuasive. Lowke teaches this limitation as discussed in the rejection claim 1 above. Knopf is not the primary reference and is not relied on to teach this limitation.
 Applicant’s arguments regarding the secure attachment 6 of Knopf is not an axial coupling strip in the sense of the subject invention have been fully considered but is not persuasive. The amended claims only require the coupling strip to extend along an axial direction. There is a portion of coupling strip 6 that is parallel with the sleeve 2 and thus extends in the axial direction, Fig 6. Therefore, Knopf reads on this limitation.
Applicant’s arguments regarding one of ordinary skill in the art would not have considered modifying Lowke with Knopf have been fully considered but are not persuasive. MPEP 2141.01(a) defines analogous art as either (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ANTARIUS S DANIEL/Examiner, Art Unit 3783    
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783